DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The response and amendment filed 09/20/2021 is acknowledged.
Claims 1, 3-5, 8-13, 16, 18-23 are pending.
Claims 21-23 are new
Claims 1 and 13 are independent.
Claim 13 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/12/2021.
Claims 1, 3-5, 8-12, 16, 18-23 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  



Amendment
in a physical mixture and not complexed. 

Rejections Withdrawn
The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn considering Applicant’s amendment.
The rejection of claims 1-10, 12, and 14-20 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Susarla, WO 2017037596 A1 as evident from Zannou, WO 2009061713 A1 has been withdrawn since Susarla teaches a complex.
The rejection of claims 1-10, 12, and 14-20 under 35 U.S.C. 102(a)(2) and 35 USC 103 based on Thirumalai, WO 2017154017 A1 have been withdrawn since Thirumalai teaches a complex.
The double patenting rejection has been modified to address Applicant’s amendment.

Response to Arguments
Applicant’s arguments have been given full consideration but are moot because the rejections have been changed in response to Applicant’s amendment. 
Like Susarla, Kovacik teaches pharmaceutical compositions comprising valsartan and sacubitril (Kovacik, e.g., abstract), where the active ingredients are separated, i.e., not complexed but still in the same dosage form, i.e., in a physical mixture (Kovacik, e.g., pg. 4:11-15). Kovacik teaches dosage forms containing Valsartan and Sacubitril as separate substances offers the 
The double patenting rejection has been modified to address Applicant’s amendment.

Rejections Addressing Applicant’s Amendment

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 8-12, 16, 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Susarla, WO 2017037596 A1 (cited previously) and Kovacik, WO 2017012600 A1 as evidenced by Zannou, WO 20019061713 A1 (cited previously).
Susarla teaches amorphous solid dispersions of LCZ-696. This is a solid dispersion. LCZ-696 is a complex of valsartan and sacubitril (Susarla, e.g., pg. 1, Field of Invention). Susarla teaches an amorphous solid dispersion of LCZ-696 with a polymer (Susarla, e.g., claim 2). Susarla teaches a solid dispersion of LCZ-696 in a polymer, i.e., a matrix containing a polymer. See Susarla, e.g., Example 3A, pg. 14. Susarla does not appear to teach the solid dispersion prepared 
Susarla teaches the dispersion is stable and has good physical properties, stabilizes the complex by protecting the actives from humidity in a simple manner (Susarla, e.g., pg. 9-10, bridging ⁋).
Susarla does not teach wherein the active ingredients are in a physical mixture and not a complex. 
Like Susarla, Kovacik teaches pharmaceutical compositions comprising valsartan and sacubitril (Kovacik, e.g., abstract), where the active ingredients are separated, i.e., not complexed but still in the same dosage form, i.e., in a physical mixture (Kovacik, e.g., pg. 4:11-15). Kovacik teaches dosage forms containing Valsartan and Sacubitril as separate substances offers the advantage that the preparation of the dosage form is shorter and simpler since the demanding production of the cocrystal is avoided; when the actives are separate, the product retains the properties of the original product. Moreover, separation prevents excessive degradation of sacubitril at higher temperatures, increasing the stability of the product meaning the storage conditions of the dosage form do not need to be modified. See Kovacik, e.g., pg. 7:5-14. Kovacik teaches sacubitril is unstable at higher temperatures and to higher relative humidity (Kovacik, e.g., pg. 6:11-12). Exemplified formulations are sensitive to air humidity requiring selection of 
Starting from Susarla: It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a solid dispersion comprising valsartan and sacubitril as understood from Susarla by incorporating valsartan and sacubitril as separate agents with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to avoid the demanding production process for the cocrystal and increase the stability of the product as suggested by Kovacik. The skilled artisan would have had a reasonable expectation of success in making this modification because Kovacik suggests the dosage form would have properties similar to those containing the cocrystal. 
Alternatively, starting from Kovacik: It would have been obvious to one of ordinary skill in the art, before the filing date of the presently claimed invention, to formulate a separate mixture of valsartan or salt thereof and sacubitril or salt thereof as understood from Kovacik in a matrix containing a polymer with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification because Susarla teaches the dispersion has good physical properties, stabilizes the complex by protecting the actives from humidity in a simple manner. The skilled artisan would have had a reasonable expectation of success because Kovacik teaches the physical mixture shows the same properties as the cocrystal complex. Thus the dispersion formulation of Susarla would achieve the objective of protecting the actives from humidity as desired by Kovacik alleviating the need for special packaging.
Applicable to claim 3 and 16: Susarla teaches LCZ-696 which has actives in a ratio of 1:1 as evident from Zannou, WO 20019061713 A1, e.g., pg. 5, formula.  It would have been obvious to use the same molar ratio of the actives in the cocrystal complex when the actives are separate 
Applicable to claims 4-5: LCZ-696 is a complex of valsartan disodium and sacubitril monosodium, i.e., trisodium molecular complex. Kovacik teaches sacubitril sodium salt and valsartan disodium salt (Kovacik, e.g., claims 44-45).
Applicable to claims 8, 9 and 18-20: Susarla teaches the amorphous solid dispersion comprising polymers within the scope of the claimed invention, e.g., polyvinylpyrrolidone. See Susarla, e.g., claim 2. Hydroxypropyl methylcellulose is also claimed. See Susarla, e.g., claim 2. 
Applicable to claim 10 and 12: Susarla teaches solid unit dosage forms, e.g., tablets capsules. See Susarla, e.g., pg. 10, ¶ 2.  
Applicable to claim 11: Kovacik teaches pharmaceutically acceptable excipients including filler, binder, disintegrant, lubricant etc. See Kovacik, e.g., pg. 5:20-22.
Applicable to claim 22: Kovacik teaches valsartan in an amorphous or crystalline state (Kovacik, e.g., pg. 2:3-4). Susarla teaches the dispersion may be prepared by extrusion (Susarla, pg. 10:⁋ 2). It would have been prima facie obvious before the effective filing date of the presently claimed invention to use either an amorphous or crystalline form of valsartan in the combination dosage form suggested by the combined teachings of Susarla and Kovacik with a reasonable expectation of success. 
Accordingly, the subject matter of claims 1, 3-5, 8-12, 16, 18-20 and 22 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Susarla, WO 2017037596 A1 (cited previously) and Kovacik, WO 2017012600 A1 as evidenced by Zannou, WO 20019061713 A1 (cited previously) as applied to claims 1, 3-5, 8-12, 16, 18-20 and 22 above, and further in view of Prasad, WO 2017191620 A1.
The combined teachings of Susarla and Kovacik as evidenced by Zannou enumerated above teach compositions according to claim 1 but do not expressly teach sacubitril or salt thereof in a crystalline state.
However, Prasad teaches crystalline forms of sacubitril which are simple to prepare in good yield, are non-hygroscopic, and stable (Prasad, e.g., pg. 1: Summary of the Invention). This meets the limitations of wherein the sacubitril or a pharmaceutically acceptable salt thereof in a crystalline state as recited in claims 21 and 23.  
It would have been obvious to one of ordinary skill in the art, before the filing date of the presently claimed invention, to modify a composition as understood from the combined teachings of Susarla and Kovacik by incorporating a crystalline form of sacubitril as known from Prasad with a reasonable expectation of success. The skilled artisan would have been motivated to do so to take advantage of the improved stability suggested by Prasad. The skilled artisan would have had a reasonable expectation of success since Kovacik does not appear to require any particular form of sacubitril. 
Accordingly, the subject matter of instant claims 21 and 23 would have been obvious before the filing date of the presently claimed invention absent evidence to the contrary. 

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1, 3-5, 8-12, 16, 18-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of reference application 16646904 in view of Susarla, WO 2017037596, Kovacik, WO 2017012600 A1, and Prasad, WO 2017191620 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
	The claims of the reference application teach an optionally film coated tablet containing valsartan or salt thereof and sacubitril or salt thereof, a mesoporous inorganic stabilizer, and a pharmaceutically acceptable excipient. See, e.g., claim 1. The active may be LCZ696 (claim 8). The actives are in a 1:1 ratio (claim 5). The actives may be in crystalline form or amorphous form (claims 6-10).
	The claims of the reference application do not expressly teach a solid dispersion, i.e., wherein the active ingredients are dispersed in a matrix containing a polymer. 
	Susarla fills this gap. 
	Susarla teaches a combination of the same actives, i.e., valsartan and sacubitril (structural formula I, Abstract), wherein the actives are present as a solid dispersion in at least one pharmaceutically acceptable excipient (Susarla, e.g., Abstract, claims). The polymers, e.g., hydroxypropyl methylcellulose are disclosed pharmaceutically acceptable excipients for dispersing the actives. See Susarla, e.g., claim 2. Susarla teaches the pharmaceutically acceptable carrier stabilizes the active by acting as a protective barrier, e.g., stabilizing the active to humidity (Susarla, e.g., ¶ bridging pp. 9-10).
	It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify the tablet taught by the reference application by dispersing the actives 
	The claims of the reference application do not expressly teach the valsartan and sacubitril are in a physical mixture and not complexed. However, the teachings of Kovacik cure this deficiency. 
It would have been obvious to one of ordinary skill in the art, before the filing date of the presently claimed invention, to modify dosage forms as claimed in the reference application modified by dispersion in a polymeric matrix as suggested in Susarla by substation of separate actives rather than the cocrystal for the benefits reported in Kovacik with a reasonable expectation of success. The skilled artisan would have been motivated to do this to avoid having to prepare the cocrystal and to take advantage of improved sacubitril stability suggested by Kovacik. 
To the extent that the claims of the reference application do not teach an amorphous form of valsartan and crystalline form of sacubitril, Kovacik teaches valsartan may be in amorphous form and Prasad teaches crystalline forms of sacubitril for improve stability of sacubitril. 
It would have been obvious to one of ordinary skill in the art, before the filing date of the presently claimed invention, to modify a composition suggested by the reference application claims modified by the teachings of Susarla and Kovacik by using a crystalline form of sacubitril as suggested in Prasad with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification for improved stability of the sacubitril suggested by Prasad. 

 
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/WILLIAM CRAIGO/Examiner, Art Unit 1615           


/SUSAN T TRAN/Primary Examiner, Art Unit 1615